DETAILED ACTION
This Office Action is in response to the RCE and Amendment filed on July 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 33-40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afzalian (US Pub. 2018/0068999 A1).
In re claim 1, Afzalian shows (fig. 6) a ferroelectric transistor, comprising: a first electrode (306); a second electrode (308)(read [0042]) offset from the first electrode by an active region (304); a transistor gate (320) along a portion of the active region; the active region including a first source/drain region (part of 306) adjacent the first electrode, a second source/drain region (part of 308) adjacent the second electrode, and a body region between the first and second source/drain regions; the body region (part of active region 304) including a gated channel region adjacent the transistor gate; the active region including at least one barrier (314) between the second electrode and the gated channel region which is permeable to electrons but not to holes (depending on the type of materials; N or P-type [0036]); and ferroelectric material (some of the materials listed in [0040] are  ferroelectrics) between the transistor gate and the gated channel region.
In re claim 2, Afzalian shows (fig. 6) the at least one barrier (314) includes a semiconductor heterojunction where a first semiconductor material directly contacts a second semiconductor material. The first and second semiconductor materials inherently have first and second conduction bands, respectively, and having first and second valence bands, respectively; the first and second conduction bands being substantially energetically aligned with one another, and the first and second valence bands being offset relative to one another by at least about 0.5 volts, since the materials and structure are the same as the claimed invention.
	In re claims 3-6, Afzalian [0035-0037] discloses the materials recited in the claims.
	In re claims 9 and 10, Afzalian shows (fig. 6) wherein the at least one barrier
includes a junction where a heavily n-type doped semiconductor material directly contacts another material.
	In re claims 33-35, Afzalian shows (fig. 6) an entire structure of the at least one barrier comprises an interface, wherein the at least one barrier directly contacts the second electrode. The at least one barrier directly contacts a metal (since interconnects are applied to the source/drain [0042].
	In re claims 36-38, Afzalian shows ([0040]; fig. 6) wherein the ferroelectric material is in a stack between a pair of metal-containing materials. The ferroelectric material is in a stack comprising a metal-containing material. The ferroelectric material is on opposite sides of the gated channel region (fig. 9B shows a double gated device, thereby having the ferroelectric on both sides).
	In re claim 39, 40, 42, Afzalian shows (fig. 6) the first and second semiconductor materials join at an interface, and wherein the interface is a boundary of the second source/drain region. The first and second semiconductor materials join at an interface, and wherein the interface is not a boundary of the second source/drain region. The second semiconductor material comprises n-type silicon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 41, and 43-51  are rejected under 35 U.S.C. 103 as being unpatentable over Afzalian (US Pub. 2018/0068999 A1) in view of Verhulst (US Pub. 2008/0067495 A1).
In re claim 7-8, Afzalian does not specifically disclose the elements and compounds recited in the claims. However, they are well known in the art of semiconductors for doping and enhancement of semiconductor materials.
In re claim 32, Afzalian shows all of the elements of the claims except the active region comprises at least two barriers.  However, it would have been obvious to one of ordinary skill in the art to use three, four, etc., barriers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.04 VI. (B).
In re claim 41, Afzalian shows (fig. 6) the second semiconductor material is n-type, and comprises n-type dopant therein. However, AFzalian does not specifically disclose the dopant having a concentration of at least about 10 atoms/cm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dope the layer to any concentration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 43, Afzalian shows all of the elements of the claims except the wherein one of the first and second source/drain regions is an upper source/drain region and the other of the first and second source/drain regions is a lower source/drain region; and wherein the ferroelectric transistor comprises, along a cross-section: a pair of opposing sidewalls along the body region, the upper source/drain region and the lower source/drain region; and an insulative material along each of the opposing sidewalls. Verhulst shows (fig. 2) a semiconductor device comprising first and second source/drain regions (5) is an upper source/drain region and the other of the first and second source/drain regions (3) is a lower source/drain region; and wherein the transistor comprises, along a cross-section: a pair of opposing sidewalls (sidewalls of channel 4) along the body region, the upper source/drain region and the lower source/drain region; and an insulative material (8) along each of the opposing sidewalls. This configuration forms a vertical device ultimately increasing the on-chip transistor density [0114]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the horizontal FET of Afzalian by forming the device in a vertical configuration as taught by Verhulst to increase the on-chip density.
In re claims 44-51, the combined references of Afzalian and Verhulst would disclose all of the elements of the claims including the ferroelectric material being adjacent the insulative material. Afzalian shows (fig. 6) transistor gate is adjacent the ferroelectric material. Verhulst shows (fig. 2) the first and second electrodes each comprise metal (2, 6) directly against the active region. 

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 102 Rejection of the claims over Afzalian have been fully considered but they are not persuasive. The applicant argues that the cited references do not show all of the elements of the claims, specifically that Afzalian does not disclose the discrete structures of 1) a transistor gate and 2) a ferroelectric material between the transistor gate. The examiner believes that the cited references show all of the elements of the claims. As stated in the rejection above, Afzalian discloses (fig. 6; [0039,0040]) a gate stack (320). The drawing figure 6 only shows a single structure (320) and does not specifically delineate two separate structures. However, the specification disclose [0039] that the gate stack includes the high-K gate dielectric layer and a metal layer formed over the high-K gate dielectric layer. This would be the desired ferroelectric and gate respectively. Therefore, the references show all of the elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815